internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-100640-12 chief excise_tax operations sbse excise taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference -------------------------------------------- -------------------------------------------------------- ---------------- ----------------------- date legend taxpayer -------------------------------------------- approved refinery ------------------------------------------------- approved_terminal --------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------- issues is taxpayer’s dyeing of undyed diesel_fuel a nontaxable_use of undyed diesel_fuel for which a payment is allowed under sec_6427 of the internal_revenue_code code is taxpayer the ultimate_purchaser of the undyed diesel_fuel described in issue conclusion tam-100640-12 taxpayer’s dyeing of undyed diesel_fuel is not a nontaxable_use of undyed diesel_fuel a payment is not allowed for such activity under sec_6427 of the code taxpayer is not the ultimate_purchaser of the undyed diesel_fuel described in issue facts taxpayer operates a refinery approved refinery at which it produces undyed diesel_fuel during the tax periods at issue taxpayer did not have the equipment to dye diesel_fuel at approved refinery taxpayer removed undyed diesel_fuel from approved refinery and transported the fuel by truck and railcar to an approved_terminal approved_terminal where taxpayer was a position_holder taxpayer dyed the undyed diesel_fuel at issue upon removal at the approved terminal’s rack and sold the product to third- party customers tax was imposed under sec_4081 on taxpayer’s removals of undyed diesel_fuel from the approved refinery rack taxpayer asserts that dyeing undyed diesel_fuel is an off-highway_business_use of the undyed diesel_fuel and taxpayer as the ultimate_purchaser of such fuel is entitled to a payment under sec_6427 with respect to the tax imposed on the undyed diesel_fuel law sec_4081 generally imposes a tax on i the removal of a taxable_fuel from any refinery ii the removal of a taxable_fuel from any terminal iii the entry into the united_states of any taxable_fuel for consumption use warehousing and iv the sale of a taxable_fuel to any person who is not registered under sec_4101 unless there was a prior taxable removal or entry of such fuel under clause i ii or iii sec_6427 of the code generally provides that if any diesel_fuel on which tax has been imposed by sec_4081 is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount related to the aggregate amount of the tax imposed on such fuel under sec_4081 sec_6427 defines nontaxable_use as including off-highway_business_use sec_6421 generally defines off-highway_business_use as any use by a person in a trade_or_business of such person or in an income producing activity otherwise than as a fuel in a highway vehicle that is registered or required to be registered for use on public highways sec_48_4081-1 of the manufacturers and retailers excise_tax regulations defines diesel_fuel in general to mean any liquid that without further processing or tam-100640-12 blending is suitable for use as a fuel in a diesel-powered highway vehicle or diesel- powered train a liquid is suitable for this use if the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle or diesel- powered train a liquid may possess this practical and commercial fitness even though the specified use is not the liquid’s predominant use however a liquid does not possess this practical and commercial fitness solely by reason of its possible or rare use as a fuel in the propulsion engine of a diesel-powered highway vehicle or diesel- powered train sec_48_6427-8 provides that generally a claim for an income_tax_credit or payment with respect to diesel_fuel is allowed under sec_6427 only if among other conditions tax was imposed on the diesel_fuel under sec_4081 the claimant produced or bought the diesel_fuel and did not sell it in the united_states and the fuel was used in a nontaxable_use analysis taxpayer removed undyed diesel_fuel from approved refinery and transported the fuel by truck and railcar to approved_terminal where taxpayer dyed the diesel_fuel upon removal and sale of the fuel at the terminal rack taxpayer claims that it used the undyed diesel_fuel in a nontaxable_use within the meaning of sec_6427 when it added dye to the fuel and further that taxpayer is the ultimate_purchaser of such fuel taxpayer does not use the undyed diesel_fuel other than as a fuel in a registered highway vehicle when it adds dye to the fuel the diesel_fuel is not consumed and it has not lost its identity as diesel_fuel the resulting dyed_diesel_fuel is still diesel_fuel as defined in sec_48_4081-1 taxpayer argues that the internal_revenue_service irs treats dyed_diesel_fuel as a product separate from undyed diesel_fuel in the irs’s exstars excise summary terminal activity reporting system reporting system on form 720-to terminal_operator report among other things exstars requires terminal operators to report to the irs removals of all products from their terminals by prescribed product codes for example the instructions for form 720-to lists diesel_fuel low sulfur dyed as product code and diesel_fuel low sulfur undyed as product code thus taxpayer argues the undyed diesel_fuel has lost its identity as such that is it is used when it is dyed we disagree exstars allows the irs to track the movement of various fuel products to help determine tax_liability although undyed diesel_fuel and dyed_diesel_fuel may have different product codes for exstars purposes they are still diesel_fuel for definitional purposes under sec_48_4081-1 for example for exstars purposes diesel_fuel low sulfur undyed has a different product code than diesel_fuel low sulfur tam-100640-12 undyed product codes and respectively but if one is added to the other the resulting product is still diesel_fuel as defined in sec_48_4081-1 taxpayer did not use the undyed diesel_fuel when it added dye it sold the diesel_fuel at the rack of approved_terminal accordingly taxpayer is not the ultimate_purchaser of the diesel_fuel caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
